Eric Adams

From:                     Tod Tumey <ttumey@tumeyllp.com>
Sent:                     Monday, November 25, 2019 2:27 PM
To:                       joshua.montgomery@mycroft.ai
Subject:                  FW: Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Attachments:              11_11_2019 T. Tumey letter to J. Montgomery.pdf

Importance:               High


FRE 408 – Highly Confidential

Mr. Montgomery,

I did not hear back from you in regards to the Voice Tech patent family. As noted, Voice Tech is willing to allow you to
continue to use Voice Tech’s patented technology through a non‐exclusive license of the Voice Tech patent family.

Please contact me before Thanksgiving, November 28, 2019, to discuss a business arrangement.

Regards,

Tod T. Tumey | Managing Partner
Tumey L.L.P. | 5177 Richmond Avenue, Suite 1188| Houston, Texas 77056
713.622.7005 Main | 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney‐client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.



From: Tod Tumey [mailto:ttumey@tumeyllp.com]
Sent: Monday, November 11, 2019 7:50 PM
To: 'joshua.montgomery@mycroft.ai'
Subject: Voice Tech Corporation Patent Notice (FRE 408 - Highly Confidential)
Importance: High

FRE 408 – Highly Confidential

Mr. Montgomery,

My firm represents Voice Tech Corporation, which is the owner of the Voice Tech patent family. Please review the
attached letter regarding such patent family and contact me to arrange a meeting.

We look forward to discussing our future business arrangement.

Regards,


                                                                           1
                      Case 4:20-cv-00111-RK Document 15-4 Filed 04/02/20 Page 1 of 2
                                                                                                                          EXHIBIT 2
Tod T. Tumey | Managing Partner
Tumey L.L.P. | 5177 Richmond Avenue, Suite 1188| Houston, Texas 77056
713.622.7005 Main | 713.622.0220 Fax
Website: www.tumeyllp.com


Confidentiality Notice:
This electronic transmission (and/or the documents accompanying it) may contain confidential information belonging to the sender and/or
information which is protected by the attorney‐client privilege. If you are not the intended recipient, you are hereby notified that any disclosure,
copying, distribution, or the taking of any action in reliance on the contents of this information is strictly prohibited. If you have received this
transmission in error, please immediately notify us by telephone to arrange for the destruction and/or return of the documents.




                                                                           2
                      Case 4:20-cv-00111-RK Document 15-4 Filed 04/02/20 Page 2 of 2
                                                                                                                          EXHIBIT 2
